CONCURRING and DISSENTING OPINION BY
Judge SIMPSON.
I agree with the majority that summary judgment in favor of the Lake Watawga Property Owners Association (Association) must be reversed. I respectfully disagree, however, that summary judgment must be entered in favor of Lynn Huddleson (Hud-dleson). I take this position because of the existence of outstanding issues of fact. See Pa. R.C.P. No. 1035.2. Instead, I would remand to the trial court for further proceedings.
In particular, it is not clear whether the 2005 and 2010 amendments to the Association’s Constitution and bylaws were recorded, or when they became effective, if at all. See Section 5504(a) of the Nonprofit Corporation Law of 1988, 15 Pa.C.S. § 5504(a). In turn, a question remains as to the timeliness of Huddleson’s 2011 challenges to the amendments. The trial court did not address these issues.
Of more concern, the majority’s decision seems at odds with an unreported case dealing with the same Association, Boguslavsky v. Lake Watawga Property Owners Association, 2010 WL 9513109 (Pa.Cmwlth., No. 1511 C.D.2009, filed March 3, 2010) (Pellegrini, J.) (Association permitted to assess fees against property owners whose deed and chain of title grant them the right to use the common easements, including the private road and the lake).1 It is undisputed that Huddleson enjoys deeded lake rights.
These concerns, together with the almost impenetrable factual background of developments at this lake, militate against summary judgment for Huddleson.

. Significantly, Boguslavsky v. Lake Watawga Property Owners Association, 2010 WL 9513109 (Pa.Cmwlth. No. 1511 C.D.2009, filed March 3, 2010) (Pellegrini, J.), represents the persistent view of this Court. Its holding is consistent with Spinnler Point Colony Association, Inc. v. Nash, 689 A.2d 1026 (Pa.Cmwlth.1997) and Hess v. Barton Glen Club, Inc., 718 A.2d 908 (Pa.Cmwlth.1998), two cases which the majority tries to distinguish.